Citation Nr: 1410766	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-37 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for type 2 diabetes mellitus, to include as due to exposure to herbicides.

2.  Entitlement to service connection for type 2 diabetes mellitus, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to December 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Seattle, Washington, which denied the benefit sought on appeal.

The Veteran testified at a March 2013 Travel Board hearing by the undersigned Veterans Law Judge (VLJ) held sitting at the RO.  A transcript of that hearing is associated with the claims file.

The reopened issue of entitlement to service connection for type 2 diabetes mellitus, to include as due to exposure to herbicides is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 2005 rating decision denied service connection for type 2 diabetes mellitus, and the Veteran did not appeal that decision in a timely manner nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the time of the final August 2005 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for type 2 diabetes mellitus.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently, 38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence submitted to reopen the claim of entitlement to service connection for type 2 diabetes mellitus is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2013).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A ] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (the Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

The RO denied the Veteran's original claim of service connection for type 2 diabetes mellitus in an August 2005 rating decision on the basis that the evidence of record did not show that the Veteran was exposed to herbicides or he set foot in Vietnam and that the evidence did not show that his current disability was otherwise related to service.

The Veteran did not submit any evidence addressing a nexus between his diabetes and his service or showing exposure to herbicides in service or in-country service in Vietnam within one year of the August 2005 rating decision, nor did he file a timely appeal to the August 2005 rating decision.  Therefore, it is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

The basis of the prior final denial was the RO's finding that the evidence of record did not show that the Veteran was exposed to herbicides or he set foot in Vietnam and that the evidence did not who that his current disability was otherwise related to service.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the August 2005 rating decision that addresses this basis.

Pertinent evidence submitted and obtained since the August 2005 rating decision includes treatment records from the Madigan Army Medical Center, dated from October 1990 to November 2009, reflecting a diagnosis of type 2 diabetes mellitus; VA treatment records, dated from March 2003 to May 2012, and an October 2009 VA Agent Orange Protocol examination, reflecting a diagnosis of type 2 diabetes mellitus; a November 2006 written statement from the Veteran indicating that from January 18 to 20, 1973, he flew from Subic Bay, Philippines to Saigon Air Station and then to the USS Oriskany in Danang, Vietnam, to board his ship, USS Goldsborough, in February 1973; a July 2009 letter from R.A., a U.S. Navy Retired Master Chief Petty Officer; additional service personnel records showing that the Veteran was attached to the USS Goldsborough on February 2, 1973; various internet articles regarding the ship histories of the USS Robert H. McCard, USS Goldsborough, and USS Oriskany; a May 2009 memorandum from the Joint Services Records Research Center (JSRRC) indicating that there is no evidence that Navy ships operating off the coast of Vietnam handled tactical herbicides or that a shipboard veteran was exposed to herbicides during the Vietnam era; a January 2011 letter from the Department of Navy stating that the flight records showing crew and passenger manifests are maintained for permanent retention; an April 2012 letter from V.D., a U.S. Navy Retired Petty Officer; and the Veteran's lay testimony provided at the August 2012 Board hearing.
Through the November 2006 written statement and at the March 2013 Board hearing, the Veteran averred that he returned from leave and checked-in at the receiving unit in Subic Bay, Philippines in the third week of January 1973.  However, his ship, USS Goldsborough, was on a mission at Danang Bay, Vietnam at that time.  To join his ship, he was ordered to fly to Saigon and then from Saigon to Danang on January 18 and 19, 1973.  However, by the time he arrived at Danang Bay, his ship already sailed back to Subic Bay and on January 20, 1973, he boarded the USS Oriskany, which carried him to Subic Bay where he was finally attached to USS Goldsborough in February 1973.

In the July 2009 letter, R.A. stated that he was a former supervisor of the Veteran and had personal knowledge regarding the Veteran's travel from the Subic Bay to Vietnam in January 1973.  According to R.A., the Veteran boarded a military plane for Tan Son Nhut Air Force Base, South Vietnam, to join his assigned ship (USS Goldsborough), which was near Cam Rahn Bay, Vietnam at that time.  In the April 2012 letter, V.D. stated that he was stationed at the USS Goldsborough supporting a mission in Danang, South Vietnam in January 1973.  He further stated that the receiving unit in Subic Bay directed the Veteran to fly to Danang to report for duty but the ship returned to Subic Bay before the Veteran was able to board the ship and it was not until February 2013, the Veteran boarded USS Goldsborough in Subic Bay.

Service personnel records show that the Veteran was aboard USS Goldsborough from February 2, 1973 to January 31, 1975.

Without addressing the merits of the foregoing evidence, the Board finds that it addresses the issue of whether the Veteran has set foot in Vietnam so that the presumption of in-service herbicide exposure is applicable in this case, and it is presumed credible for the limited purpose of reopening a claim.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new,' as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claim.

The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for type 2 diabetes since the August 2005 rating decision.  On this basis, the issue of entitlement to service connection type 2 diabetes mellitus, to include as due to exposure herbicides, is reopened.


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for type 2 diabetes mellitus is reopened and, to that extent, the appeal is granted.


REMAND

The medical evidence of record demonstrates that the Veteran has type 2 diabetes mellitus, so resolution of this appeal turns on whether he has this disease as a result of exposure to herbicides during his military service, as he is alleging.

To that effect, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed in 38 C.F.R. § 3.309(e) shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence establishing that he was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to herbicide agents during active military, naval, or air service, certain specified diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service. 38 C.F.R. § 3.309(e).  This list of diseases includes type 2 diabetes.  See 38 C.F.R. § 3.309(e).

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  Recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that in order for the presumption of service connection based upon herbicide exposure to apply, a Veteran must have set foot on the landmass of the country of Vietnam or served in the inland waters of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The U.S. Supreme Court has denied further review of that decision in Haas v. Peake, 129 S. Ct. 1002 (2009).

The Veteran served in the U.S. Navy during the Vietnam era on a ship, the USS Goldsborough (DDG-20).  He asserts that he actually set foot in Vietnam.  As discussed above, the Veteran contends that when he checked-in at the receiving unit in Subic Bay, Philippines in the third week of January 1973, his ship, USS Goldsborough, was on a mission in Danang, Vietnam and to join his ship, he had to fly to Saigon and then from Saigon to Danang on January 18 and 19, 1973.  When he arrived in Danang, his ship already sailed back to Subic Bay and on January 20, 1973, he boarded the USS Oriskany, which carried him to Subic Bay where he was finally attached to USS Goldsborough in February 1973.  He requested the VA to obtain ship logs for USS Oriskany to help him find evidence of his travel from Subic Bay to Saigon and then to Danang, Vietnam.

In light of the Veteran's contentions, a remand is necessary to obtain ship logs for both USS Goldsborough and USS Oriskany, dated between January and February 1973, to determine whether the Veteran set foot in the country of Vietnam.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all updated treatment records for the Veteran from the Puget Sound Healthcare System (HCS) in Seattle, Washington, and all associated outpatient clinics, dated from May 2012 to the present.

2.  Contact the appropriate government entities, including the National Archives and Records Administration (NARA), and request that they furnish copies of the morning and/or daily reports, deck/ship logs, unit records, command history reports, and any other information detailing the movements and operations of the USS Goldsborough and USS Oriskany from January 1973 to February 1973.  

In this regard, Board is interested in any information confirming that the Veteran was transferred by a military plane from the receiving unit of USS Goldsborough in Subic Bay, Philippines on his way to Danang, Vietnam and that this plane made stop in Saigon, Vietnam while the Veteran was aboard.  

Document all efforts to obtain these records.  If the attempts and necessary follow-up attempts to obtain these records prove unsuccessful, and it is determined that further attempts would prove futile, then document this in the file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(e)(1).

3.  After completing the above development, and any other development deemed warranted, readjudicate the claim.  If the decision remains adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


